Citation Nr: 0208708	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-22 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945, from April 1948 to January 1950, from June 
1951 to March 1960 and from February 1961 through June 1967.  
The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  At the time of his death in May 1999, at age 77, the 
veteran was service connected for rheumatoid arthritis, rated 
10 percent disabling, and a herniorrhaphy scar, malaria, and 
a shrapnel wound of the right wrist, which were all rated 
noncompensably disabling.  

2.  The veteran's certificate of death reflects that his 
death was caused by pneumonia, which was considered to be due 
to (or as a consequence of) congestive heart failure.  

3.  Conditions identified as contributing to the veteran's 
death but not resulting in the underlying cause were atrial 
fibrillation, cardiomyopathy, and chronic obstructive 
pulmonary disease.

4.  No competent medical evidence has been submitted into the 
record that links the veteran's terminal illnesses to 
service.  

5.  No competent medical evidence has been submitted into the 
record which establishes that a disability related to 
service, or a service-connected disability, caused or 
contributed substantially or materially to cause the death of 
the veteran.


CONCLUSIONS OF LAW

1.  Pneumonia, congestive heart failure, atrial fibrillation, 
cardiomyopathy, or chronic obstructive pulmonary disease was 
not incurred during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the claimant and the 
representative, if the claimant is represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 
Fed. Reg. 45620, 45630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the claimant 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that she filed her claim.  The RO sent the 
appellant a letter dated in December 2001 that requested 
additional evidence.  This letter notified the appellant of 
the type of evidence necessary to substantiate her claim.  It 
informed her that it would assist in obtaining identified 
records, but that it was her duty to give enough information 
to obtain the additional records.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The appellant responded that she had no 
additional evidence to submit.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussion 
in the December 2001 letter informed the appellant of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  

As for VA's duty to assist a claimant, the appellant has not 
identified any treatment records that have not been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the disabilities related to the veteran's 
death) records exist that have not been obtained.  Further, a 
medical opinion addressing the specific question at issue was 
obtained in February 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have complied with the instructions contained in the October 
2001 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  A remand or further development of this 
claim would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the appellant 
resulting from this Board decision does not affect the merits 
of his claims or his substantive rights, for the reasons 
discussed above, and is therefore harmless.  See 38 C.F.R. 
§ 20.1102 (2001).  Having determined that the duties to 
inform and assist the appellant have been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  For a service-connected disability to be the 
cause of death, it must, singly or with some other condition, 
be the immediate or underlying cause, or be etiologically 
related thereto.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was an actual, causal connection.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2001).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
for arteriosclerosis and cardiovascular renal disease 
including hypertension may be presumed if it became manifest 
to a degree of 10 percent disabling during the veteran's 
first year after separation from service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).

The appellant, the surviving spouse of the veteran, 
essentially contends that service connection is warranted for 
the cause of the veteran's death because the veteran was or 
should have been service-connected for a heart condition that 
caused or substantially and materially contributed to cause 
his death.  In a June 2002 statement, the appellant's 
representative contended that the veteran's death from heart 
disease could have been precipitated by his service-connected 
rheumatoid arthritis and other complications such as reduced 
activity, shortness of breath, and hypertension.  The 
veteran's certificate of death reflects that the veteran died 
in May 1999 at the Gateway Medical Center at the age of 77.  
The immediate cause of death was pneumonia, which was 
considered to be due to (or as a consequence of) congestive 
heart failure.  Atrial fibrillation, cardiomyopathy, and 
chronic obstructive pulmonary disease (COPD) were listed as 
other significant conditions contributing to death but not 
resulting in the underlying cause.  No autopsy was performed.  
At the time of his death, the veteran was service connected 
for rheumatoid arthritis, which had been rated as 40 percent 
disabling since February 1975.  He was also service connected 
for a herniorrhaphy scar, malaria, and a shrapnel wound of 
the right wrist, which had all been rated as noncompensably 
disabling since November 1974.

A thorough review of the claims file reveals that, contrary 
to the appellant's assertions, a rating decision issued in 
September 1975 denied the veteran's claim for service 
connection for a heart condition, and the veteran did not 
appeal this decision.  Attempts by the veteran to re-open his 
claim of entitlement to service connection for a heart 
condition were denied in August 1995, October 1996, April 
1997, and February 1998.  Nevertheless, a claim for 
dependency and indemnity compensation is treated as a new 
claim, regardless of the status of adjudications concerning 
service-connected disability claims brought by the veteran 
before his death, and therefore service connection for the 
cause of a veteran's death may be demonstrated by showing 
that the veteran's death was caused by a disability for which 
service connection had been established during the veteran's 
life or for which service connection could have been 
established.  See 38 C.F.R. § 20.1106 (2001); Ruiz v. Gober, 
10 Vet. App. 352, 358 (1997); Cacalda v. Brown, 9 Vet. App. 
261, 263 (1996).

The veteran's service medical records indicate that, although 
the veteran reported a history of a heart condition at his 
entrance physical examination in September 1942, no heart 
condition or problem was found.  Medical records from October 
1943 show that the veteran was admitted to a military 
hospital for cardiac arrhythmia and paroxysmal tachycardia of 
an undetermined cause.  In October 1943, December 1943, and 
January 1944, the veteran was treated again for these 
symptoms.  In January 1944, the veteran was also treated for 
neurocirculatory asthenia.  In January 1961 the veteran was 
examined and underwent an electrocardiogram, which was not 
remarkable.  A record from March 1962 indicates that the 
veteran's service medical records did not reflect any "true 
cardiac history."  These notes reflect that a complete 
cardiac work-up had been performed in January 1961 and that 
there was no evidence of cardiac pathology.  In November 
1966, when the veteran was evaluated for his retirement, no 
hypertension was found.  Records from February 1967, relating 
to examinations about the veteran's retirement, indicate the 
veteran suffered from paroxysmal arterial tachycardia and 
elevated blood pressure but did not exhibit hypertension.  
Tachycardia is defined as "excessive rapidity in the action 
of the heart," Dorland's Illustrated Medical Dictionary 1784 
(29th ed. 2000), or "[r]apid beating of the heart."  
Stedman's Medical Dictionary 1758 (26th ed. 1995).

At a VA examination of the veteran in June 1970, x-ray 
examination of the veteran's chest was negative for evidence 
of cardiac or active pulmonary disease.  The veteran's 
cardiovascular system was normal.  In November 1974 the 
veteran reported an episode of shortness of breath and chest 
oppression six days earlier.  He had been treated as having 
congestive heart failure.  His symptoms gradually 
disappeared.  He had notice easy fatigability approximately 
one month earlier.  He also reported a history of paroxysmal 
tachycardia with approximately twelve attacks since 1943 but 
no symptoms in the past five years.  The diagnoses included 
"[s]hortness of breath, etiology unknown; [questionable] 
transient bronchospasm and [questionable] transient coronary 
ischemic attacks."  At a VA examination in July 1975, the 
veteran reported an acute cardiac decompensation in November 
1974 but no history of treatment for hypertension.  On 
examination, the veteran was diagnosed with Class IIB 
arteriosclerotic heart disease but no hypertension.  X-ray 
examination of the veteran's chest showed no evidence of 
active lung disease or cardiomegaly.  An electrocardiogram 
was normal.

Review of the claims file reveals no further medical records 
regarding treatment the veteran underwent until 1987.  In 
February 1987, the veteran reported a history of COPD and two 
myocardial infarctions.  In May 1988 the veteran was 
diagnosed as suffering from atrial fibrillation, secondary to 
bi-ventricular enlargement, secondary to dilated 
cardiomyopathy, alcoholic; chronic obstructive pulmonary 
disease secondary to alcohol abuse, and hypertension.  
Subsequent medical records reveal the veteran's continual 
complaints of shortness of breath, dyspnea upon any exertion, 
and atrial fibrillation.  The veteran suffered a stroke in 
August 1995 and experienced consequently right-sided weakness 
and aphasia.  A letter from the veteran's private physician, 
dated July 22, 1996, described the veteran as essentially an 
invalid, unable to ambulate without the use of a walker and 
then only for very short distances, and experiencing 
significant activity intolerance, significant breathing 
impairment, and decreased cardiac output secondary to his 
chronic atrial fibrillation and other heart problems.  The 
physician further stated that the veteran also suffered from 
significant pain in his joints, chronic obstructive pulmonary 
disease, emphysema and reversible airway disease, impaired 
visual acuity, and dementia.

In a January 1997 letter, the veteran's private physician 
stated that the veteran suffered from multiple medical 
problems and, at that time, he suspected the veteran had lung 
cancer.  The physician described the veteran's medical 
problems as including a history of cerebrovascular accident, 
alcoholism, dementia, chronic atrial fibrillation, COPD with 
some reversible airway disease, continued alcohol and tobacco 
abuse, high blood pressure, chronic arthritis, and chronic 
joint pains.

Medical records from an April 1997 hospitalization of the 
veteran show he presented to the emergency room with a chief 
complaint of experiencing an episode of right-sided weakness, 
inability to speak, and an apparent seizure involving the 
right side of his body.  He was admitted to the hospital and 
discharged two days later.  His discharge diagnoses included 
seizure, chronic atrial fibrillation, COPD, dementia, and 
hypertension.  A record from the veteran's private physician 
in July 1997 indicates a suspected possible aortic aneurysm.

The veteran's terminal hospital report from May 1999 
indicates that the veteran died from respiratory failure 
secondary to bilateral pneumonia and COPD.  Contributing 
factors included atrial fibrillation and congestive heart 
failure.  Because the veteran's service medical records 
seemed to indicate some cardiac symptoms during service, a 
medical opinion was sought to ascertain whether there was a 
medical relationship between those cardiac symptoms and the 
veteran's terminal illnesses.  This opinion was obtained in 
February 2002.

The aforementioned medical opinion obtained in this case 
reflects that, after reviewing the veteran's complete two-
volume claims folder, the opinion noted that the veteran 
expired from respiratory failure secondary to bilateral 
pneumonia and COPD and that atrial fibrillation and 
congestive heart failure were also listed contributing 
factors.  It was also noted that the veteran had a history of 
paroxysmal tachycardia, which would come and go, in service.  
On examination in June 1970, the veteran did not have 
evidence of hypertension or tachycardia.  It was determined 
that, "The veteran's atrial fibrillation, hypertension, and 
congestive heart failure were not initiated in the service.  
Therefore, it is unlikely the heart condition originated 
during the veteran's [m]ilitary service."  Although the 
appellant's representative contends that the rationale for 
the opinion is inadequate, the record contains no competent 
medical evidence contrary to the opinion, and the opinion 
responds directly to the inquiries contained in the October 
2001 Remand from the Board.

As the foregoing evidence shows, neither the veteran's 
military service nor any of his service-connected 
disabilities is considered to have been implicated in the 
conditions resulting in his death.  Indeed, a medical opinion 
specifically addressing whether the veteran's cardiac 
symptoms during service were related to his death concludes 
otherwise.  Moreover, there has been no contentions made that 
any of those treating the veteran were of the opinion that 
the veteran's death was related to the veteran's service.  
Given, therefore, that those conditions that were linked to 
the veteran's death were first shown several years after 
service, and have not been related by any medical 
professional to service or a service-connected disability, 
there is no basis for establishing service connection for 
them.  Similarly, there is no competent evidence suggesting 
that any of the veteran's service connected disabilities was 
in any way implicated in causing the veteran's death or in 
any way interfered with his treatment prior to his death.  In 
view of this, there is no plausible basis for finding that a 
service-connected disability either caused or materially 
contributed to the veteran's death.

In this case, there has simply been no competent medical 
evidence presented showing that a service-connected 
disability played any role in the veteran's death.  
Therefore, there is no basis for establishing service 
connection for the cause of the veteran's death, and the 
appellant's claim must be denied.  



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

